    Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 1 of 36



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA              )
                                      )
            v.                        )   Criminal No.: 19-10080-NMG
                                      )
  DAVID SIDOO, et. al.,               )   Leave to File Excess Pages
                                      )   Granted April 8, 2020
                                      )
                  Defendants          )




 GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO
  DISMISS INDICTMENT OR, IN THE ALTERNATIVE, FOR SUPPRESSION OF
     EVIDENCE AND FOR DISCOVERY AND AN EVIDENTIARY HEARING
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 2 of 36



                                                TABLE OF CONTENTS


INTRODUCTION………………………………………………………………………………....1

 I.    RELEVANT FACTUAL BACKGROUND……………………………………………….2

      A. The Charges................................................................................................................... 2

      B. The Initial Investigation ................................................................................................ 3

      C. The Approach of Rick Singer ........................................................................................ 9

      D.     The Consensual Wiretap ............................................................................................ 10

      E. The Consensual Search of Singer’s Phone .................................................................. 14

      F. Deleted Text Messages ................................................................................................ 17

      G. Discovery Disputes...................................................................................................... 18

      H. Status Reports and Status Conferences ....................................................................... 19

      I.     The February 26 Disclosure ........................................................................................ 21

 II. ARGUMENT…………………………………………………………………………….22

      A.     There Is No Basis for the Drastic Sanction of Dismissing an Indictment .................. 24

      B. The Consensual Recordings Were Not Tainted and Should Not Be Suppressed ........ 30

      C. The Defendants Are Not Entitled to an Evidentiary Hearing...................................... 32

CONCLUSION………………………………………………………………………………..…34
        Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 3 of 36



                                       INTRODUCTION

        On February 26, 2020, the government produced approximately 47 pages of notes taken

by a cooperating witness, William “Rick” Singer, on his iPhone, including several pages of notes

Singer drafted for his attorney in the days after he was first approached by government agents.

The production came before the Court set a trial date in this case, and nearly eight months before

the date it ultimately set.

        The government should have produced the notes earlier, under the applicable deadline set

by the Local Rules. But the defendants’ contention that the government acted in bad faith is

baseless; in a sprawling, fast-moving prosecution, the failure to produce the notes earlier was

simply a mistake. The defendants have suffered no prejudice, and their suggestion that the notes

somehow “exonerate” them, or reveal that the evidence against them was fabricated, is

demonstrably false. The defendants’ criminal intent is plain from evidence of their actions, and

their interactions with Singer, before he began cooperating – and that evidence corroborates, and

is corroborated by, evidence the government gathered afterwards.

        The defendants’ core allegations of misconduct are premised on a straw man: that this case

is only about bribery. It is not. The defendants are charged with conspiring to engage in a single,

sweeping scheme to gain admission for their children to college by, among other things, lying

about their academic and athletic qualifications so that complicit coaches, induced by bribes styled

as “donations” to their programs, could purport to recruit them as elite athletes. The defendants’

brief, despite its comprehensive catalogue of alleged government misconduct, tries to sanitize their

actions by ignoring any mention of the larger fraud scheme within which the alleged bribery

occurred. But their claims, and the evidence in this case, must be viewed in the context of the

actual indictment, not the imaginary one they would prefer to fight.
        Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 4 of 36



        Against that backdrop, and the procedural history of this case, the defendants’ allegations

of bad faith, misrepresentations to the Court, tainted evidence, and failure to investigate, emerge

as the smokescreen they really are. Their motion, which seeks unprecedented relief that is contrary

to the well-established law of this Circuit, should be denied. And because they identify no disputed

facts material to a decision on the relief they seek, their request for an evidentiary hearing should

likewise be denied.

   I.       RELEVANT FACTUAL BACKGROUND

        A. The Charges

        The defendants are charged with conspiring to secure the admission of their children to

selective colleges by fabricating academic and athletic credentials, falsifying applications,

cheating on standardized tests using payoffs to corrupt proctors and test center administrators,

paying others to take classes in their stead, and bribing corrupt university employees to recruit

their children to Division I athletic teams based on athletic resumes that were either grossly

exaggerated or invented out of whole cloth.1 See Fourth Superseding Indictment (“Indictment”),

Dkt. 732. In particular, as relevant to this motion, the Indictment alleges that:

               one of the principal purposes of the scheme was “securing the admission of the
                defendants’ children to selective colleges using fraudulently obtained test scores,
                bogus academic and athletic credentials, falsified applications, and bribes”; Dkt.
                732 ¶ 65.

               another purpose of the scheme was “funding designated university accounts over
                which the bribe recipients exercised discretion or that otherwise benefited them
                professionally,” id.;

               in furtherance of the conspiracy, the defendants directed payments to Singer’s
                purported charity, the Key Worldwide Foundation (“KWF”), and/or to specific


        1
         The defendants are also charged with conspiring to commit money laundering. Eleven
of the 15 defendants are charged with conspiring to commit federal programs bribery. Four are
charged with substantive counts of federal programs bribery, wire fraud and honest services wire
fraud, and one, John Wilson, is charged with a substantive count of filing a false tax return.


                                                  2
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 5 of 36



               university athletic programs, in some cases mailing the payments directly to
               complicit university insiders;2 and

              in exchange for those payments, complicit insiders recruited the defendants’
               children to their schools as purported athletes with little or no regard for their
               athletic qualifications, and complicit proctors corrected their exam answers, or gave
               them answers, even as complicit test administrators allowed the cheating to occur,
               see, e.g., Dkt. 732 ¶¶ 66(c), (d) and (f).

       B. The Initial Investigation

       The charges arose out of an investigation that involved multiple cooperating witnesses,

Court-authorized email searches, and a Title III wiretap that began in June 2018 and spanned four

months. This evidence makes clear that – well before the government decided to seek Singer’s

cooperation – the defendants agreed to fabricate athletic credentials for their children (most of

whom did not play competitive sports) and then make payments, styled as “donations,” (1) to

designated college athletic programs, with the understanding that the coaches or administrators

would, in exchange, guarantee their children’s admission as fake athletic recruits; and/or (2) to

Singer’s purported charity, KWF, with the understanding that Singer would pass at least some of

that money on as directed by corrupt university insiders, or use it to pay off complicit proctors and

test administrators. For instance:

               1. Defendant William McGlashan

      McGlashan engaged Singer to provide counseling services for his children in or about April
       2017. After arranging for his son to take the ACT exam with extended time at Singer’s
       corrupt test center in West Hollywood, California (hundreds of miles away), instead of at

       2
         See, e.g., Dkt. 732 at ¶ 129 (“On or about September 16, 2017, Singer instructed TODD
BLAKE to send a check for $50,000 to “USC Women’s Athletics c/o Senior Women’s
Administrator Donna Heinel.”); ¶ 149 (“On or about October 29, 2016, Singer emailed
GIANNULLI: ‘Please send $50K payment to the person below[:] Donna Heinel, Senior
Women[’]s Associate Athletic Director[,] c/o of USC Athletics[.]’”); ¶ 179 (“On or about October
23, 2017, the Meyer Charitable Foundation issued a $50,000 check to the USC Women’s Athletics
Board. The check was signed by KIMMEL’s spouse.”); ¶ 221 (“On or about December 1, 2017,
PALATELLA mailed Heinel a check in the amount of $100,000, made payable to USC Women’s
Athletic Board.”); ¶ 273 (“On or about that same day, ZANGRILLO caused a check in the amount
of $50,000 to be issued to ‘USC Women’s Athletics.’”).


                                                 3
    Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 6 of 36



    his own high school – McGlashan flew to Los Angeles with his son for the exam. See Ex.
    A [Oct. 21, 2017 email chain]; Ex. B [Nov. 20, 2017 email chain]; Ex. C [flight records
    from Dec. 8 and 9, 2017]. McGlashan directed his assistant by email to book a hotel room
    for just one night and to “make sure they fedexed the check to Key Foundation.” See Ex.
    D [Dec. 4, 2017 email chain].

   McGlashan then sent a text message to Singer: “Can you send me details where I send the
    50 payment and who I make it out to etc?” See Ex. E [Nov. 30, 2017 text messages]. That
    same day, Singer’s bookkeeper emailed McGlashan a $50,000 invoice from KWF for
    payment “Regarding West Hollywood College Prep.” See Ex. F [Nov. 30, 2017 invoice].
    McGlashan made the payment from his donor-advised charitable fund. See Ex. G
    [McGlashan check]. On December 9, the corrupt proctor corrected McGlashan’s son’s
    exam answers. See, e.g., Ex. H at 17 [Apr. 12, 2019 plea transcript]. Singer then issued
    payments from KWF to the corrupt proctor and to a corporate account controlled by the
    corrupt test administrator. See Ex. I [payments].

   Eight months later, during a July 30, 2018 call that was intercepted pursuant to a Court-
    authorized wiretap, McGlashan inquired about the mechanics of pursuing the test cheating
    again, this time for his younger son and his daughter. Singer explained that if a doctor
    could “come up with stuff” to secure extended time on the exam, “then I can control the
    center.” See Ex. J at 16-17 [Jul. 30, 2018 call transcript].

   Singer also offered to facilitate the admission of McGlashan’s older son to the University
    of Southern California (“USC”) through what he termed the “side door,” noting that, in
    exchange for $250,000, he could arrange for McGlashan’s son to be admitted to USC
    “through athletics.” Singer explained: “You’d pay 250. You’d get accepted. . . . It may
    be before he even applies.” Id. at 10.

   Singer added that, after McGlashan received an unofficial acceptance letter in the fall, “as
    soon as you get that letter, then they expect just a $50,000 check, and it goes to Women’s
    Athletics.” He said that “the other 200 comes in March, after you get your official, official
    letter.” McGlashan responded: “I love it.” Id.

   Singer made clear that the scheme would require falsely presenting McGlashan’s son as an
    elite athlete. He told McGlashan: “I have to do a profile for him in a sport, which is fine,
    I’ll create it. You know, I just need him-- I’ll pick a sport and we’ll do a picture of him, or
    he can, we’ll put his face on the picture whatever. Just so that he plays whatever. I’ve
    already done that a million times.” Id. at 11. This prompted McGlashan to note, “just as
    this plays out, my worry on this is, [my son] starts getting letters from the athletics
    program.” Id. at 13.

   In a voicemail three weeks later, Singer told McGlashan that, because his son’s school did
    not have a football team, “I’m gonna make him a kicker/punter and they’re gonna walk
    him through with football, and I’ll get a picture and figure out how to Photoshop and stuff
    . . . so we’ll put a bunch of stuff about that on his profile.” See Ex. K [Aug. 22, 2018
    voicemail transcript]. Returning the call minutes later, McGlashan said: “That’s just
    totally hilarious.” See Ex. L at 1 [Aug. 22, 2018 call transcript].


                                              4
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 7 of 36



      McGlashan then asked to confirm the financial details: “Just remind me again, we get all
       these done and the, the obvious deal you and I talked about, the 50K and the 200K. And –
       and then, do we know he’s in? You and I at least know he’s in?” Id.

      Singer went on in the call to note that he would “Photoshop [McGlashan’s son] onto a
       kicker,” and send the profile to his contact at USC. McGlashan responded: “[I]t’s too bad
       that she doesn’t have a lacrosse program with scholarship positions. That’d be easy.”
       Singer replied: “I know. It’d be much easier. But she said, ‘That’s cool, let’s do it that
       way.’ So, that’s the path we’re gonna go.” McGlashan responded: “Okay perfect.” Id. at
       4.

              2. Defendants Mossimo Giannulli and Lori Loughlin

      Giannulli and Loughlin began working with Singer in the summer of 2015. In an April
       2016 email, Singer – responding to Giannulli’s inquiry about his older daughter’s college
       prospects – offered, “If you want [U]SC I have the game plan ready to go into motion. Call
       me to discuss.” See Ex. M [Apr. 22, 2016 email chain].

      In August 2016, Singer told the Giannullis that he would “create a coxswain profile” for
       their daughter, and noted that “[i]t would probably help to get a picture with her on an ERG
       in workout clothes like a real athlete too.” See Ex. N [Aug. 19, 2016 email chain].
       (emphasis added). Giannulli – whose daughter was not a coxswain and did not row crew
       – copied Loughlin and replied, “Fantastic. Will get all.” Id. Giannulli later emailed Singer
       a picture of his daughter posing on an ergometer. See Ex. O [Sept. 7, 2017 email chain].

      On October 29, 2016 – after the USC Subcommittee on Athletic Admissions approved the
       admission of Giannulli’s daughter as a purported crew recruit – Singer emailed Giannulli:
       “Please send 50K payment to the person below . . . Donna Heinel[,] Senior Womens
       Associate Athletic Director[,] c/o of USC Athletics[,] . . . Check should be made out to
       USC Athletics[.]” See Ex. P [Nov. 1, 2016 email chain]. Giannulli asked: “For accounting
       purposes would I categorize this as a donation?” Id. (emphasis added). Singer replied:
       “Yes.”3 Id.

      Just days later, Giannulli caused his accountant to send the check, made payable to USC
       Athletics, and bearing a note: “Donna Heinel, Senior Womens Associate Athletic
       Director.” See Ex. Q [Nov. 2, 2016 payment].

      On November 28, 2016, Singer emailed Giannulli and Loughlin a letter from USC
       indicating that Giannulli’s daughter had been provisionally admitted based upon “records
       [that] indicate that [she has] the potential to make a significant contribution to the
       intercollegiate athletic program.” See Ex. R [Nov. 28, 2016 letter].


       3
        During the same period, Giannulli rebuffed a USC development official’s offer to “flag”
his daughter’s application, writing, “I think we are squared away.” See Ex. P-1 [Sept. 27, 2016
email chain]. Giannulli forwarded the email to Loughlin, adding, “The nicest I’ve been at blowing
off somebody.” Id.


                                                5
    Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 8 of 36



   In March 2017, after Giannulli’s daughter was formally admitted, Singer’s bookkeeper
    emailed Giannulli and Loughlin an invoice for a purported $200,000 contribution to KWF.
    Giannulli forwarded the invoice to his financial advisor, writing, “Good news my [older]
    daughter [ ] is in [U]SC . . . bad [news] is I had to work the system.” See Ex. S [Apr. 10,
    2017 email chain and invoice].

   Four months later, Singer requested that Giannulli and Loughlin send an “Action Picture”
    of their younger daughter for use in an athletic profile that he noted would falsely present
    her as a coxswain for the L.A. Marina Club crew team. See Ex. T [Jul. 16, 2017 email].

   Giannulli, copying Loughlin, emailed Singer a photograph of their younger daughter on an
    ergometer. See Ex. U [Aug. 6, 2017 email chain and photograph].

   The following month, after co-conspirator Laura Janke, who prepared the falsified profile,
    told Singer she needed additional information to “finish her resume and add a rowing club
    to her profile based off where she lives,” Singer forwarded Janke’s request to Giannulli,
    who forwarded it to Loughlin. See Ex. V [Aug. 7, 2017 email chain].

   In November, after Giannulli and Loughlin’s younger daughter was fraudulently admitted
    to USC as a purported crew recruit, Singer instructed Giannulli and Loughlin to send a
    $50,000 check, payable to “USC Womens Athletics,” to Heinel’s attention at USC, noting
    that “the rest of the 200k will be paid to our foundation a 501 3C after [your younger
    daughter] receives h[er] final letter in March.” See Ex. W [Nov. 29, 2017 email chain].

   In a subsequent text message, Singer, acting at Heinel’s direction, sent Giannulli revised
    instructions to “[p]lease send your USC check to Donna Heinel at the same address but
    instead of Women’s Athletic Board please make out to the Galen Center Gift Account.”
    See Ex. X [Dec. 4, 2017 voicemail transcript and Dec. 5, 2017 text message].

   In February 2018, after their younger daughter received her formal acceptance letter,
    Loughlin forwarded Giannulli a $200,000 invoice from KWF. See Ex. Y [Jan. 30, 2018
    email chain]. Giannulli forwarded the invoice to his financial advisor, noting that it was
    “the last college ‘donation’ for” his daughter, and asking, “Can’t I write this off?” See
    Ex. Z [Feb. 6, 2018 email chain] (emphasis added).

   In April 2018, Giannulli reprimanded a high school counselor for suggesting to USC that
    his daughter was not, in fact, a coxswain. Giannulli assured the counselor, falsely, that she
    was. See Ex. AA [Apr. 12, 2018 counselor notes]. In an email to Giannulli, the counselor
    wrote that he had informed USC “that you had visited this morning and affirmed for me
    that [your younger daughter] is truly a coxswain.” See Ex. BB [Apr. 12, 2018 email chain].

           3. Defendant John Wilson

   Wilson and his wife began working with Singer to gain entrance to USC through the “side
    door” in the spring of 2013. In an email exchange in February 2013, Singer told Wilson
    that the deadline for pursuing USC through the side door was “mid-July,” adding, “Jovan



                                             6
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 9 of 36



       is giving me 1 boys slot and as of yet no one has stepped up to commit that is why it is
       later.”4 See Ex. CC [Feb. 12, 2013 email chain].

      Wilson acknowledged to Singer that his son was not qualified to be recruited by USC for
       water polo. Wilson asked, “Would the other kids know [my son] was a bench warmer side
       door person?” Wilson also inquired about how often his son would be required to
       participate in team practices. Singer assured Wilson that the extent of his son’s
       “commitment” was simply “to be on the roster not attend all practices but he will have to
       attend drug tests and other mandatory functions for 1 year then walk away/frankly after the
       1st semester he can move on.” See Ex. DD [Mar. 27, 2013 email chain].

      In August, Wilson queried Singer about the timing of his side door payments, asking,
       “What does Jovan need by [S]ept 20? Do u have what we need? Do I make the first
       payment to u then?” See Ex. EE [Aug. 24, 2013 email chain]. Singer responded that he
       had everything he needed to send to Vavic “so he can add [your son] to his recruit list and
       present him to admissions in October.” Id. Wilson replied: “Great - let me know when u
       have verified u have it all completed and into Jovan. Also when and where to wire
       money.” Id.

      In October, Singer advised Wilson, “Jovan has [your son]’s stuff and asked me to embellish
       his profile more, which I am doing.” See Ex. FF [Oct. 13, 2013 email chain] (emphasis
       added). Wilson responded, “When is Jovan going to be able to give us decision on
       USC? And when do I pay u? Was it 50% in nov? 50% in feb when we get final official
       notice?” Id. Singer replied, “No payment of money till he gets a verbal and written from
       admissions and then 50 percent to a savings account I set up. Then the remainder upon an
       acceptance letter in March with everyone else.” Id. (emphasis added).5

      Six days later, Singer sent Wilson an athletic profile that included numerous fabrications,
       including the false claim that Wilson’s son was co-captain of his high school team. See
       Ex. GG [Oct. 19, 2013 email and profile]. Singer once again confirmed to Wilson that this
       “approach” would not require his son to actually “get in the pool.” See Ex. HH [Oct. 23,
       2013 email chain].

      Shortly after the admissions decision, Wilson emailed Singer under the subject line “USC
       fees.” Ex. II [Mar. 1, 2014 email chain]. He asked: “What are the options for the payment?
       Can we make it for consulting or whatever from the [K]ey so that I can pay it from the

       4
           At the time, Jovan Vavic was the USC men’s water polo coach.
       5
         In a sworn affidavit attached to the defendants’ motion, Wilson contends that Singer
described the “side door” to him as a “legitimate and common practice,” and “never said that any
part of my donation would be a bribe or illegal payment to any individual or school.” See Def.
Br., Ex. QQ, ¶¶ 3-4. Wilson thus contends that when Singer told him that the USC water polo
coach “asked me to embellish [Wilson’s son’s] profile more,” and instructed him that there would
be “[n]o payment of money till [the coach] gets a verbal and written from admissions and . . . the
remainder upon an acceptance letter in March,” Wilson understood that to be “proper (and
common).” Id. ¶ 5.


                                                7
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 10 of 36



       corporate account?” Id. Singer responded that he could make the invoice for business
       consulting fees, so that Wilson could “write [it] off as an expense.” Id. Wilson replied,
       “Awesome!” Id.

      In April, Wilson’s company, Hyannis Port Capital, wired $100,000 to KWF, $100,000 to
       Singer’s for-profit entity, The Key, and $20,000 to Singer directly, and The Key issued an
       anonymous $100,000 cashier’s check to USC Men’s Water Polo, listing the
       “purpose/remitter” as “Wilson Family.” See Ex. JJ [Apr. 1, 2014 email chain and
       attachments]; Ex. KK [payments]; Ex. LL [water polo check]. USC sent Wilson a gift
       receipt for the donation. See Ex. MM [gift receipt]. Wilson deducted a portion of the
       payments from his taxes as a purported business expense, and the rest as a charitable
       donation.

              4. Defendant Robert Zangrillo

      In a telephone call on June 11, 2018 , Singer told Zangrillo that he had asked members of
       the USC athletics department to facilitate Zangrillo’s daughter’s admission as a fake crew
       recruit, and that they agreed to do so. Singer said: “So I convinced them that she’s at [a
       local community college offering online courses], she’s gonna do well, ‘Would you guys
       help her get in? We’ll put her as though she’s been sculling and rowing, and then will you
       get – will you put me on the phone with the crew coach?’ Crew coach got on the phone
       with me, said, ‘Okay, I will take her. You guys help us, we’ll help you. I’ll take her, I just
       need her to finish all these credits and all the – all of her classes.’” See Ex. NN at 2 [June
       11, 2018 call transcript]. In fact, Zangrillo’s daughter neither sculled nor rowed.

      Singer and Zangrillo went on to discuss that a Singer employee would complete two online
       courses for Zangrillo’s daughter – one in biology, one in art history – to use in support of
       her application. Id. at 5.

      Zangrillo’s daughter was notified of her conditional acceptance as a transfer student to
       USC just six days later, prompting Zangrillo to ask Singer to confirm whether she was
       “accepted through athletics.” See Ex. OO [Jun. 26, 2018 email chain]. Singer forwarded
       the email to Heinel at USC, and then forwarded Heinel’s affirmative response, sent from
       her USC email account, back to Zangrillo. Id.

      In September, Singer confirmed that Zangrillo should have received “an invoice for 200K
       donation” from KWF, and instructed Zangrillo’s assistant that “a check for 50K goes to
       USC Women’s Athletics c/o Sr Women’s Administrator Donna Heinel” – prompting her
       to inquire if she needed “to reference anything for the check to USC or just write donation
       on it?” See Ex. PP [Sept. 20, 2018 email chain] (emphasis added). Singer replied:
       “Reference Women’s Athletics Donation.”6 Id. (emphasis added).



       6
         In an email to Zangrillo on September 5, 2018, Zangrillo’s assistant asked, of the KWF
invoice: “If it is donation, can it be deductible and go directly to USC?” See Ex. PP-1 [Sept. 5,
2018 email chain].


                                                 8
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 11 of 36



      That same day, Zangrillo wired $200,000 to KWF as a purported charitable donation, and
       mailed a check to Heinel’s attention, in the amount of $50,000, payable to “USC Women’s
       Athletics.” See Ex. QQ [Zangrillo check]; See Ex. RR [Zangrillo payment].

               5. Other Defendants

      When defendant Marci Palatella asked, in March 2016, for advice on how to “position” her
       son for his college applications, Singer responded: “Are you willing to make a contribution
       of several hundred thousand as a donation to get him in as a participant in someone’s
       program?” See Ex. SS [Mar. 14, 2016 email chain] (emphasis added); see also Ex. TT [Oct.
       3, 2016 email chain]. Palatella replied: “Money, for the right environment, Yes. But he
       can never know.” See Ex. SS. Later, after Palatella’s son was admitted to USC as a
       purported football recruit – notwithstanding Palatella’s acknowledgment that he had
       dropped off of his high school football team – Palatella mailed Heinel a $100,000 check,
       payable to the USC Women’s Athletic Board. See Ex. UU [Jan. 2, 2018 email chain].
       Palatella later paid an additional $400,000 as a purported contribution to KWF, the same
       “charity” to which she had previously made a $75,000 “donation” to have Riddell correct
       her son’s SAT exam.7 See Ex. VV [Mar. 7, 2017 email and invoice]; see also Ex. WW
       [Mar. 14, 2016 email (referring to “the fudging of the scores”)].

      In a text message to defendant Homayoun Zadeh – whose daughter was accepted as a fake
       lacrosse recruit – Singer wrote: “My foundation sent the money as requested. Normally
       the first 50k is sent immediately after acceptance and before the final letter is received.
       Then the next portion is sent soon after the final letter is provided. Since both are happening
       on top of each other I sent the monies to my contact as a donation . . . . The group helping
       wants the credit and funds so it is cleaner through me.” See Ex. XX [Mar. 20, 2017 text
       message chain] (emphasis added).

       C. The Approach of Rick Singer

       Government agents approached Singer on September 21, 2018, during a meeting in a

Boston hotel room between Singer and the women’s soccer coach at Yale University, who was

cooperating with the government’s investigation. Agents interrupted the meeting, disclosed the

existence of the investigation to Singer, and offered him the opportunity to cooperate against his

co-conspirators. Agents began interviewing Singer that day, and met with him again the next day.

Four days later, Singer, accompanied by his attorney, met with the government pursuant to the


       7
         While most of the defendants understood their money to be going to designated programs,
Palatella assumed that it was benefiting the recipients personally. In a January 9, 2019 text
message to a friend, she confided, “I don’t think most of it went to the school between us
only. Please never ever repeat anything.” See Ex. WW-1 [Jan. 9-12, 2019 text message chain].


                                                 9
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 12 of 36



terms of a standard proffer agreement. The proffer occurred over the course of three days, between

September 26 and September 28, 2018, in California. On September 27, 2018, Singer authorized

a consensual wiretap of his cellular phone (the “8802 phone”).

       D. The Consensual Wiretap

       In ensuing calls with the defendants who were ultimately charged in this case, Singer

advised them – at the government’s instruction and, on occasion, using a script the government

drafted with his assistance – that KWF was being audited by the Internal Revenue Service (“IRS”),

and that questions might arise about their purported donations. Singer reiterated his earlier

characterizations of how the defendants’ money had been distributed, while assuring them that he

would not share the truth with the IRS. The ruse was designed to elicit additional evidence of the

defendants’ understanding of the scheme, and their consciousness of guilt. During the calls, the

defendants did not contradict Singer’s description of the scheme. Rather, they agreed to falsely

advise the IRS, if asked, that their payments were charitable contributions intended to help

“underserved kids.” For example:

               1. Zangrillo

      On October 25, 2018, Singer called Zangrillo and said: “I won’t say that the, uh, the
       moneys [paid to KWF] went to go pay Donna Heinel for USC to get [your daughter] in.”
       See Ex. YY at 3-4 [Oct. 25, 2018 call transcript]. Zangrillo responded: “What will be the
       thing – what was the [daughter’s] payment for? Just so I know so we have the story
       straight.” Id.

      Singer advised Zangrillo that he would tell the IRS that Zangrillo’s payment was for “our
       programs that handle underserved kids.” Id. Zangrillo replied: “OK, great, perfect.” Id.

       The call thus confirmed Zangrillo’s understanding of the arrangement he had discussed

with Singer months earlier: that his daughter had been admitted to USC “through athletics,” and

that Zangrillo’s purported donations to KWF and to “USC Women’s Athletics c/o Sr Women’s




                                               10
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 13 of 36



Administrator Donna Heinel” were, in fact, a quid pro quo to “help [his daughter] get in . . . as

though she’s been sculling and rowing.” (See pages 8-9, supra).

              2. Giannulli and Loughlin

      On October 25, 2018, Singer called Giannulli and said that IRS agents had asked him
       “about your two payments of 200,000,” adding: “And, of course, I’m not gonna say
       anything about your payments going to Donna Heinel at USC to get the girls into USC,
       through crew.” See Ex. ZZ at 2 [Oct. 25, 2018 call transcript]. Giannulli responded:
       “Sure.” Id.

      Singer said: “Donna called me couple weeks ago and says, ‘Hey, uh,’ you know, ‘going
       forward, can you use the same format you used for [Giannulli’s older daughter] and [his
       younger daughter], and the regattas that you put in there, for any girls, going forward, that
       don’t row crew?’ So it’s funny how – I thought I was just makin’ stuff up.” Id. Giannulli
       responded: “Uh, right. Perfect.” Id. at 3.

      Singer then said, “I just want to make sure our stories are the same . . . and that your $400K
       was paid to our foundation to help underserved kids.” Id. Giannulli responded: “Uh,
       perfect.” Id.

      Singer later called Loughlin, telling her that if the IRS called her, “nothing has been said
       about the girls, your donations helping the girls get into USC to do crew even though they
       didn’t do crew. So nothing like that has been ever mentioned.” Loughlin asked: “So we
       just – so we just have to say we made a donation to your foundation and that’s it, end of
       story?” See Ex. AAA at 4 [Nov. 29, 2018 call transcript]. Singer responded: “That is
       correct.” Id. at 5.

       These calls were consistent with Singer’s previous communications with Giannulli and

Loughlin. (See pages 5-7, supra).

              3. McGlashan

      On October 24, 2019, Singer called McGlashan and said: “Mark [Riddell] starts talking to
       me and tells me a story that he, he got interviewed by the – an IRS agent . . . about the
       payments that he received from my foundation. And, as you know, when families pay for
       either, either taking the test or going through the side door, all the money goes through my
       foundation, and then I pay it out to whoever needs to get paid – like I did for, you know,
       [your son] – [your son’s] test when he took the test at West Hollywood Prep. So I paid
       half of it to Mark [Riddell, the corrupt proctor] and half of it to West Hollywood Prep
       [corrupt test administrator] through my foundation, so that the family essentially has no
       connection back to what has happened.” See Ex. BBB a 3-4 [Oct. 24, 2018 call transcript].

      Singer went on to say that “since Mark does tutoring for us he told the agent that, you
       know, he works with kids for us – underserved kids in the . . . [Florida] area.” Id. at 4.


                                                11
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 14 of 36



       McGlashan did not dispute any of what Singer said, before adding that “the good news is,
       I mean, from, from my personal perspective . . . we sorta haven’t done anything yet, which
       I’d prefer not to do in the context – just ’til it’s all cleared up exactly, you know . . . . I’d
       rather just sorta lay low.” Id. at 5-6.

       This call corroborates McGlashan’s understanding that his purported donation to KWF –

in payment of an invoice “Regarding West Hollywood College Prep” – was for cheating on his

son’s ACT exam, and that KWF, in turn, made payments to co-conspirators who facilitated that

fraud. Singer’s statements and McGlashan’s response – that he would “rather just sorta lay low”

during the IRS investigation – also corroborate McGlashan’s consciousness of guilt concerning

the “side door.” (See pages 4-5, supra).

               4. Wilson

       In or about September 2018, Wilson contacted Singer to inquire about potential “side door”

opportunities for his twin daughters. Thus, in contrast to Singer’s consensual calls with the other

defendants, his calls with Wilson were almost entirely prospective, focusing not on Wilson’s son

– who had been admitted to USC nearly five years earlier – but on his daughters. In those calls,

Singer offered Wilson an explicit quid pro quo: send money, through Singer’s foundation, to the

coaches for their designated programs, in exchange for their agreement to recruit Wilson’s

daughters as purported athletes without regard for their athletic abilities.

      In a call on September 29, 2018, Singer explained that “all of the coaches have, you know,
       they have guaranteed spots.” See Ex. CCC at 5 [Sept. 29, 2018 call transcript]. Wilson,
       referring to his daughters, asked, “What if they’re not really that good?” Id.

      Singer replied: “[A]t the end of the day, by the side door, I may be able to go to the sailing
       coach and say, “Hey, this family’s willing to make the contributions. She could be on your
       team. She is a sailor. She may not be up to the level you are, but she can con – you know,
       you’re gonna get a benefit, and the family’s gonna get benefit. So are you will – are you
       interested in doing that?” Id. at 5-6.

      During the call, Wilson inquired about the financial component of the scheme, noting that
       “last time I did this [for my son], you didn’t really make any money on this, on the side,




                                                  12
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 15 of 36



       this stuff. You just charge, and then you make a donation to the school, and that’s it?” Id.
       at 6.

      Singer responded: “[I]t depends,” adding that “compared to when, you know, we did [your
       son], was that essentially now the money goes into my foundation, as a donation.” Id.
       Wilson asked, “Oh, to your foundation, not to the schools?” Id. at 7.

      Singer replied: “Yeah, then that way the kids don’t know it happens, right? . . . [A]nd then
       the other part of that is they don’t chase you all the time for money. ’Cause once you – you
       know, once you’re – they know you gave money, that’s a different story. And then what I
       can – what I’ll do is I’ll split the money potentially to the coach or other parties that are at
       that school that need the money, right? . . . Or it may go right to the coach that’s helping
       us. It just depends on the school. . . . And then the kids get in the school.” Id. at 7-8.

       While Singer sometimes referred to the money going “to the coach” and sometimes “to the

schools,” he consistently made clear in his calls with Wilson that the money was a quid pro quo

for recruiting Wilson’s daughters as purported athletes, without regard for their abilities. In

October 2018, for example, Singer – acting at the direction of law enforcement – told Wilson that

his daughters “don’t have to play. They just – that’s the path I’m gonna get ’em in on.” See Ex.

DDD at 4 [Oct. 15, 2018 call transcript]. Wilson replied, “Gotcha.” Id. Two days later, Wilson’s

company wired $500,000 to KWF. See Ex. EEE [2018 payments]. Wilson emailed his bookkeeper

that the payment was a “$500k donation I am going to make this year. Tax write off and help

getting into colleges.” See Ex. FFF [Oct. 17, 2018 email chain] (emphasis added).

       That same month, Singer advised Wilson that he had secured a “side door” for one of

Wilson’s daughters at Stanford, and that the Stanford sailing coach, John Vandemoer, had hidden

the deal from the university.

      On October 27, 2018, Singer told Wilson, “I just gave the Stanford sailing coach
       [$]160,000 for his program and while we were having that conversation I said, ‘Hey, I’m
       hoping that this 160 that I’m helping you with helps secure a spot for next year. Can I be
       guaranteed a spot for next year?’ And he said, ‘Yes.’ . . . So essentially if you’re – I want
       you to have first dibs, like I told you. So if you want I can provide John Vandemoer –
       which I’m going to essentially send John directly the check, to the coach. I can send him
       your [$]500,000 that you wired into my account to secure the spot for one of your girls. I
       asked him for a second spot in sailing and he said he can’t do that because he has to actually


                                                 13
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 16 of 36



       recruit some real sailors so that Stanford doesn’t catch on.” See Ex. GGG at 1-2 [Oct. 27,
       2018 call transcript].

      In November 2018, Singer – using a ruse – told Wilson, “So I got the senior women’s
       administrator at Harvard is going to give us a spot. What we have to do is we’ll have to
       give her $500,000. That money, obviously, like the others, will go through my foundation
       and then I will fund the senior women’s administrator at Harvard.” See Ex. HHH at 2
       [Nov. 29, 2019 call transcript]. Wilson asked whether this would involve a “team or
       anything like that,” and Singer replied, “She’ll figure it out. . . . It doesn’t matter the sport
       at this time. . . . [S]he will just get her in through athletics in one of the sports but it won’t
       matter.” Id. at 3. Wilson responded: “[S]ailing’s actually a logical thing. She could be
       even the mascot, whatever, but she knows sailing.” Id. In December 2018, Wilson’s
       company wired another $500,000 to KWF. See Ex. EEE.

       E. The Consensual Search of Singer’s Phone

       On October 5, 2018, about a week after the California proffer sessions, Singer traveled to

Boston at the government’s instruction and executed a consent to search form for the 8802 phone.

Agents extracted the phone and returned it to Singer, who continued to use it, subject to consensual

monitoring. Thereafter, over the course of Singer’s proactive cooperation, agents seized the phone

for extraction on seven more occasions. Singer consented to each of the searches.8

       The government also requested permission from Singer’s attorney to review the phone

extraction without a taint protocol. On October 11, 2018, Singer’s attorney noted that, after

reviewing his text messages with Singer, he consented to a review of the phone without a taint

protocol.

       On October 23, 2018, before reviewing the cell phone extraction, the government

interviewed Singer again in the presence of his attorney. Singer acknowledged that he had

repeatedly tried to obstruct the government’s investigation in the days after agents first approached




       8
         Singer signed a standard consent to search form each time. He did not specify, one way
or the other, on the forms, whether he was waiving attorney client privilege over potentially
privileged materials on the phone.


                                                  14
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 17 of 36



him, by secretly telling several targets that he was under criminal investigation and that his phone

was being monitored.9

       The initial extraction of Singer’s phone was provided to the Assistant United States

Attorneys (“AUSAs”) assigned to the investigation on or about October 28, 2018. That same day,

an AUSA reviewing the extraction saw part of an entry Singer had written in the phone’s “Notes”

application. Singer’s note included the following:

       Oct 2
       Loud and abrasive call with agents. They continue to ask me to tell a fib and not
       restate what I told my clients as to where there money was going – to the program
       not the coach and that it was a donation and they want it to be a payment.

       I asked for a script if they want me to ask questions and retrieve responses that are
       not accurate to the way I should be asking the questions. Essentially they are asking
       me to bend the truth which is what they asked me not to do when working with the
       agents and Eric Rosen.

       Liz raised her voice to me like she did in the hotel room about agreeing with her
       that everyone Bribed the schools. This time about asking each person to agree to a
       lie I was telling them.

See Ex. III at 9 [Singer iPhone Notes]. Singer also referred in the October 2 note to the

government’s purported desire to “nail” one target of the investigation, Gordon Caplan, “at all

costs.”10 Id. At or about the same time, a contract attorney assigned to the investigation reviewed

a different portion of Singer’s notes, and reported that finding to the assigned AUSAs.




       9
        Singer later pled guilty to a single count of obstruction of justice in connection with this
conduct. See United States v. Singer, 19-cr-10078-RWZ, Dkts. 1, 19. Of the seven individuals to
whom Singer disclosed the existence of the investigation, the government ultimately charged only
one: McGlashan.
       10
          Caplan, who is not a defendant in this case, was charged by complaint and subsequently
agreed to plead guilty to an information charging him with a single count of mail fraud and honest
services mail fraud in connection with participating in Singer’s scheme by cheating on his
daughter’s ACT exam. See United States v. Caplan, 19-cr-10117-IT-4, Dkts. 3, 312, 380. He was
sentenced to one month in prison and is currently on supervised release. Id., Dkt. 510.


                                                15
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 18 of 36



       Based on the content the attorneys reviewed, the AUSAs believed that Singer had prepared

the notes for his attorney, and that they might be protected by the attorney-client privilege -

notwithstanding Singer’s consent to search his phone and his attorney’s agreement to proceed

without a taint protocol. (As noted above, Singer’s attorney had reviewed his text messages with

Singer, but not the notes, before agreeing to allow the search to proceed without a taint protocol.)

Accordingly, the AUSAs did not review the notes further. Notably, at that time, neither Singer

nor anyone else in the case had been charged with a crime, and the government had made no

charging decisions and was under no discovery obligations – no charges would be brought for

nearly five months.

       The government did not initiate an investigation of the contentions in Singer’s notes

because there was nothing to investigate. Agents were aware that those contentions were untrue

and had been drafted during a period when Singer had not fully accepted responsibility for his

conduct and was, in fact, actively attempting to obstruct the investigation. As illustrated above, in

his consensual calls with the defendants, Singer did not make statements inconsistent with their

prior arrangements, and agents never instructed him to do so.11 Indeed, with the exception of a

single call with defendant Wilson on September 29, 2018 – referenced above – Singer did not even

have a substantive call at the direction of federal agents with any of the moving defendants before

writing his October 2 note.12




       11
          Government investigators did instruct Singer to be even more explicit about the details
of the scheme with targets who had not yet committed to the side door – among other things, to
avoid any later claims of entrapment. None of those individuals is a defendant in this case.
Likewise, agents did instruct Singer to use a ruse concerning an IRS audit to elicit admissions from
his co-conspirators, but such tactics are both lawful and unexceptional, as the defendants concede.
       12
          Singer did call Wilson on September 23, 2018 to cancel a scheduled meeting, but did not
speak to him substantively about the scheme.


                                                 16
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 19 of 36



       F. Deleted Text Messages

       As indicated above, the government extracted Singer’s 8802 phone eight times between

October 5, 2018 and March 11, 2019. The government did this to ensure that it captured all activity

on the phone during Singer’s proactive cooperation. The extractions, taken together, appear to

indicate that Singer deleted some iMessages. Of those, most were sent between October 2016 and

September 26, 2018, before Singer consented to the wiretap. The remaining iMessages were sent

after Singer consented to the wiretap – most of those between October 5, when the government

first took and extracted the phone, and March 10, 2019, just before the last extraction.

       The extractions of Singer’s 8802 phone do not reflect the substance of deleted iMessages

or the date(s) of deletion. Some of the deleted messages sent before Singer’s cooperation involved

the defendants in this case. Presumably, since the defendants sent or received those messages,

they are aware of their contents. None of the iMessages deleted after Singer began cooperating

involved defendants charged in the instant indictment. In this regard, the defendants’ reliance on

Exhibit H, a February 19, 2020 letter from defendant Abdelaziz to the government, is misleading.

The letter asserts that “a substantial number . . . of Mr. Singer’s iMessages after late September

2018 . . . have been deleted, including messages with the defendants in this case,” and then cites

five deleted text messages, making it appear that all five involve defendants before this Court. In

fact, none of them does, and only one even involves anyone who has been charged in any of the

college admissions cases: a parent who pled guilty to an information before a different Session of

this Court.

       From late September 2018 through late October 2018, the government instructed Singer,

at least twice, not to delete anything from his phone, including text messages. See, e.g., Ex. JJJ

[agent notes]. The government assumes that Singer’s apparent failure to comply with those




                                                17
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 20 of 36



instructions – although not with respect to any message involving any defendant in this case – will

be the subject of cross examination at trial and/or a factor considered by the Court at his sentencing.

       While the government is still investigating how many iMessages were deleted from the

8802 phone, and whether any of those messages are even relevant to this case, the number of

deleted iMessages may be smaller than it appears. That is because of the way the iPhone reflects

the deletion of “group” messages, which involve more than two participants. Thus, although

Singer appears to have deleted messages, he likely deleted far fewer than those reflected on the

phone extractions or suggested by the defendants’ brief. For the reasons set forth below, the

precise number of deleted texts is not relevant to any issue before this Court; nonetheless, the

government intends to provide additional information to the defendants as necessary once it

completes its review.13

       G. Discovery Disputes

       The government indicted the defendants between March 5 and April 9, 2019, and began

producing automatic discovery shortly thereafter. The government’s initial productions were

voluminous and included, among other things, calls, emails and texts obtained via Title III

wiretaps; emails and other documents obtained via search warrants; voicemails and text messages

obtained via the consensual searches of Singer’s phone; financial records; surveillance

photographs; and pen register and historical cell site data. The government advised the defendants

that discovery would be provided on a rolling basis, and multiple additional productions have

followed the initial productions, as is standard in complex cases.




       13
         The government is still trying to obtain the substance of deleted iMessages and will
produce copies to the defendants if those efforts are successful.


                                                  18
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 21 of 36



       H. Status Reports and Status Conferences

       In a joint initial status report filed with the Court in May 2019, the parties agreed to seek

additional time before proposing deadlines for discovery motions, in light of the large volume of

discovery. See Dkt. 388. At the initial status conference in June, counsel for then-defendant

Elizabeth Henriquez requested, on behalf of all the defendants, that the government produce FBI-

302 reports of witness interviews, noting that “[i]f Rick Singer was telling other parents that the

money that they were giving to Key Worldwide was going to go to the athletic programs, we think

that’s exculpatory.” See Ex. KKK at 10 [Jun. 3, 2019 transcript]. The government responded that,

“it simply doesn’t matter whether the money went to a coach’s program or whether it went to a –

the coach’s pocket directly. A bribe is simply a quid pro quo with the intent to defraud, and all

the Defendants have been charged with that.” Id. at 13. The government went on to suggest that

the defendants “review the discovery and then we can meet, confer.” Id. At that point, counsel

for defendants Sidoo and Zangrillo suggested that the parties “reserve for a time that Your Honor

felt it was appropriate to tee up and crystallize this issue where we claim that is exculpatory

evidence and the Government has just said it’s not.” Id. at 14. The Court agreed, noting, “[I]t’s a

good idea what everyone is saying, that we wait and let this issue kind of develop, and then I’m

happy to take it up.” Id. To sum up: both the government and the defendants were transparent

with the Court regarding their views on the nature of the requested evidence.

       In a joint status report filed in September, the parties again agreed to put off the filing of

discovery motions and continue to meet and confer, with a particular focus on the defendants’

Brady requests. See Dkt. 574. At an October 2019 status conference – just five months before the

defendant’s pending motion alleging misconduct – counsel for defendants Sidoo and Zangrillo

began the proceedings by noting, “No criticisms of discovery,” but requested, on behalf of all




                                                19
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 22 of 36



defendants, that “all of the deadlines that the Government has proposed be deferred for discussion

on January 17,” noting that “we’ve only had literally four and a half months to go through three

million pages of materials and thousands of audios.” See Ex. LLL at 9-11 [Oct. 2, 2019 transcript].

Counsel for defendant McGlashan added: “I think the Government has been working, from my

perspective, in good faith to try to resolve issues, but as of today, a Brady review is not complete,

they’ve acknowledged.” Id. at 15.

       Beginning in September 2019, counsel for the defendants began sending hundreds of

discovery requests to the government, contending that all of the material they sought was either

material to the defense or exculpatory.14 The government, while disputing that the requested

material was, in fact, exculpatory, reviewed dozens of FBI-302 interview reports in light of the

requests and summarized responsive information in a series of letters to defense counsel in

November 2019 and January 2020, in many instances quoting directly from the FBI reports.

       Notwithstanding those disclosures, various defendants in December filed motions to

compel the production, among other things, of the full 302 reports of the government’s interviews

with Singer and employees of USC. In response to those motions, the government voluntarily

provided its disclosure letters and the 302 reports to Magistrate Judge Kelley for in camera review.

Thereafter, at a January status conference, counsel for defendant Zangrillo again advised the Court

that the defendants had “received an enormous amount of discovery. It’s almost unquantifiable




       14
          Counsel for defendant McGlashan alone sent the government 130 separate discovery
requests. Many of the defendants’ requests focused on evidence that Singer told his clients their
payments were donations and did not tell them they were “bribes.” Presumably, the defendants
view this information as exculpatory because – sanitized of the associated effort to secure their
children’s admission to college as fake athletic recruits based on bogus credentials, or the
guarantee that coaches/administrators would facilitate that fraud in exchange for the money – a
donation to a university fund might appear to be legitimate.


                                                 20
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 23 of 36



between the audio tapes, the document discovery, the email discovery, the discovery that comes

in from third parties.” See Ex. MMM at 16-17 [Jan. 17, 2020 transcript].

       I. The February 26 Disclosure

       A “taint” AUSA was assigned to the case in October 2018, but was not provided access to

Singer’s 8802 phone until August 2019, in part because there was no criminal case – and thus no

disclosure obligation – until the spring of 2019. By that date, non-privileged text messages and

emails recovered from the phone had been produced. In October, the government provided a copy

of Singer’s iPhone notes to Singer’s attorney to review for privilege, something the government

concedes should have been done earlier. Singer’s attorney did not immediately respond; from at

least November 2019 through February 2020, he was undergoing radiation therapy and

chemotherapy and did not review the notes.

       On February 19, 2020, a member of the prosecution team asked the taint AUSA to provide

additional information from the phone in response to a defense request. That same day, the taint

AUSA reviewed the notes for the first time. Over the next four days, the taint AUSA and his

supervisor discussed with Singer’s attorney his claim that the notes were privileged, resulting in

Singer’s agreement to disclose the notes to the prosecution team on February 24, 2020. The notes

were produced to the defendants two days later.

       Through the above sequence of events, the notes were produced later than they should have

been, but the defense has suffered no prejudice. At the time the notes were produced, no trial date

had been set in this case, none of the defendants’ discovery motions had been decided, and none

of their dispositive motions had yet been filed. Moreover, the notes are just 47 pages long and, of

those, the defendants contend that only a few lines are exculpatory.




                                                21
          Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 24 of 36



          Since February 26, the government has produced significant additional materials to the

defendants, including virtually all 302s of witness interviews, and the agent notes underlying them,

and all extractions in its possession of any phone Singer used during the pendency of his proactive

cooperation. These materials include a significant amount of information that, under the Jencks

Act and Local Rules, is not discoverable for many months, if at all. The defendants do not dispute

that, with nearly six months still remaining until the first trial in this matter, they have sufficient

time to incorporate Singer’s notes into their trial strategies.

    II.      ARGUMENT

          The defendants contend that the government’s conduct was so “outrageous” as to warrant

dismissal of the indictment or, in the alternative, suppression of the consensual recordings. They

also seek an evidentiary hearing to ferret out the “scope and extent” of the purported misconduct.

The defendants’ requests should be denied.

          The gravamen of the defendants’ motion is their contention that the government fabricated

evidence that they understood their payments to be illicit “bribes” going “to the coaches” rather

than legitimate “donations” “to the university,” and then sought to withhold evidence of that fact

from them. But that contention is flatly untrue – it is belied by the allegations in the indictment

and the evidence in this case – and it doesn’t even make logical sense.

          First, the defendants’ contention is untrue because, to the extent Singer said anything in the

consensual calls about where the defendants’ money went, it was consistent with what he and the

defendants had discussed previously – as the evidence of their actions, and their interactions with

Singer before the government approached him makes clear. That, of course, is why none of the

defendants contradicted Singer in any of the consensual calls.




                                                   22
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 25 of 36



       Second, the defendants’ contention makes no sense, because the indictment charges the

defendants with making purported donations to designated athletic programs as a quid pro quo

for having university insiders recruit their children as purported athletes based on fabricated

credentials. Just because neither Singer nor the defendants actually used the word “bribe” to

describe the purported donations doesn’t mean that they were legitimate. They were bribes,

regardless of what Singer and the defendants called them, because, as the defendants knew, the

corrupt insiders were soliciting the money in exchange for recruiting unqualified students, in

violation of their duty of honest services to their employer. As the government noted ten months

ago, at the initial status conference in this case, “it simply doesn’t matter whether the money went

to a coach’s program or whether it went to a – the coach’s pocket directly. A bribe is simply a

quid pro quo with the intent to defraud, and all the defendants have been charged with that.” Ex.

KKK at 13. The defendants’ argument is thus premised on a straw man: that the government

fabricated evidence of a crime, even though the evidence doesn’t make out that crime and the

government has not alleged it.

       Third, the defendants’ contention that the government deliberately withheld exculpatory

evidence and committed a Brady violation is meritless because, first, as discussed above, the late

disclosure was simply an error, and, second, regardless of how one characterizes the evidence, the

government has now – of its own accord – disclosed it months before trial, and the defendants

have not been prejudiced.

       At bottom, what the defendants are alleging is that they were entrapped by statements in

the consensual recordings that they contend were untrue or misleading. (Def. Br. at 1). That is

absurd but, in any event, it is an issue for trial. Even if, contrary to fact, the agents “browbeat

Singer,” as the defendants assert (id.), they do not, because they cannot, allege that anyone




                                                23
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 26 of 36



browbeat them. And even if the defendants could meet their threshold burden of proving both that

the government wrongfully pressured them and that they were not predisposed to commit the

charged crimes – which they cannot – they would at most be entitled to put that issue before the

jury. See United States v. Diaz-Maldonado, 727 F.3d 130, 136-37 (1st Cir. 2013). The defendants

cannot circumvent black-letter law simply by dressing up an entrapment motion as something else.

       A. There Is No Basis for the Drastic Sanction of Dismissing an Indictment

       Former Chief Justice Rehnquist authored the doctrine now known as “outrageous

government misconduct” when, in dicta, he noted that courts someday might be presented a

situation in which “the conduct of law enforcement agents is so outrageous that due process

principles would absolutely bar the government from . . . obtain[ing] a conviction.” See United

States v. Russell, 411 U.S. 423, 431-32 (1973); United States v. Santana, 6 F.3d 1, 3 (1st Cir. 1993).

Since that time, the “banner of outrageous misconduct [has] often [been] raised but seldom

saluted.” Santana, 6 F.3d at 4 (“[T]he doctrine is moribund; in practice, courts have rejected its

application with almost monotonous regularity.”). That is particularly true in this Circuit where

such a claim has never been successful. See, e.g., United States v. Anzalone, 923 F.3d 1, 6 (1st

Cir. 2019) (“This defense, however, has never succeeded in our Circuit . . . .”); United States v.

Luisi, 482 F.3d 43, 59 (1st Cir. 2007) (“While the doctrine is often invoked by criminal defendants,

it has never yet been successful in this [C]ircuit.”); United States v. Guzman, 282 F.3d 56, 59 (1st

Cir. 2002) (“[t]he law frowns on the exoneration of a defendant for reasons unrelated to his guilt

or innocence,” and thus “the power to dismiss charges based solely on government misconduct

must be used sparingly”).

       It is no surprise that the doctrine is nearly always rejected. Criminal charges should be

dismissed “only in those very rare instances when the government’s misconduct is so appalling




                                                 24
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 27 of 36



and egregious as to violate due process by shocking the universal sense of justice.” United States

v. Therrien, 847 F.3d 9, 14 (1st Cir. 2017) (internal quotations and citations omitted). Put another

way, outrageous misconduct is a defense “reserved for only the most egregious circumstances and

should not be invoked each time the government acts deceptively or participates in a crime that it

is investigating,” id. (internal quotations and citations omitted) – acts falling far short of anything

that happened here. . Courts review claims of outrageous misconduct “holistically,” evaluating

the “totality of the relevant circumstances.” Id. (internal citations omitted). In this Circuit, the

court has mused that such cases could involve extreme physical or psychological abuse of a

defendant, on the one hand, or cases where the government can fairly be said to have “created the

crime or to have coerced the defendant’s participation in it.” Santana, 6 F.3d at 4 (internal

quotations and citations omitted).

       The defendants’ contentions, even taken in the light most favorable to them, do not come

close to meeting this demanding standard.15 The motion is largely premised on a few lines from a




       15
          This Circuit has rejected claims of outrageous government misconduct in circumstances
far more grave than those alleged here. Anzalone, 923 F.3d at 5-6 (dismissal not warranted where
government ran a child pornography website, distributing child pornography, for two weeks
because, in part, defendant’s decision to use website was not the result of government design or
coercion); Therrien, 847 F.3d at 11-17 (dismissal not warranted where law enforcement officer
who set up drug and gun deals engaged in sexual relationship with defendant and failed to disclose
such relationship to the prosecutor); Luisi, 482 F.3d at 58-59 (government’s actions fell “well short
of shocking the ‘universal sense of justice’” where cooperator pressured defendant to engage in
drug dealing); United States v. Panitz, 907 F.2d 1267, 1273 (1st Cir. 1990) (no outrageous
government misconduct where “the authorities did nothing more than afford [defendant] an
opportunity to take part in a pre-planned crime . . . [defendant] was an ‘unwary criminal,’ not an
‘unwary innocent.’”); United States v. George, 839 F. Supp. 2d 430, 438-440 (D. Mass. 2012)
(Gorton, J.) (dismissal not warranted despite government’s failure to record all conversations with
cooperating witness where, among other things, government did not engineer and direct the
criminal enterprise from start to finish); United States v. Horn, 811 F. Supp. 739, 751-52 (D.N.H.
1992) (overruled on other grounds) (dismissal not warranted where prosecutor surreptitiously
copied documents reviewed by defendants and was dishonest with the Court on multiple occasions,
causing prejudice to defendants).


                                                  25
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 28 of 36



single note written by a cooperating witness less than two weeks after he was first approached by

federal agents; before he fully accepted responsibility for his crime; before he entered into a

cooperation agreement with the government; and at a time when, as he later conceded, he was

actively obstructing the government’s investigation (including by tipping off McGlashan, one of

the defendants who now cites that note as “exculpatory”). Singer’s own attorney has disclaimed

Singer’s statement. See Def. Br., Ex. O (“no one from the government side, AUSAs or agents,

ever threatened, intimidated or directed my client to lie in my presence”). And the defendants’

most serious allegation – that the government “coerce[d] an informant into lying on recorded calls

to generate false inculpatory evidence,” and “knowingly prosecute[d] those targets using that false

evidence” – is flatly untrue. As illustrated by the defendants’ own actions and statements to Singer

before he began cooperating, the defendants had by that point already formed the criminal intent

to falsify their children’s athletic profiles and make quid pro quo payments styled as “donations”

to university programs to gain admission for their children through athletics. Singer’s later

statements on the consensually recorded calls were consistent with his statements to the defendants

before he began cooperating. Moreover, Singer’s statements on the consensual calls about where

the defendants’ money went – almost all of which occurred weeks after his October 2 note – were

true. That is precisely why the calls are such powerful evidence of the defendants’ guilt. On the

calls, the defendants agreed with Singer’s statements, and the calls thus corroborate other evidence

of what they knew and intended, and what Singer previously told them.16



       16
          The defendants concede that it is permissible for cooperating witnesses to “tell lies to
obtain inculpatory statements from criminal defendants” (Def. Br. at 16), and do not challenge the
government’s use of a ruse concerning an IRS audit as a pretext for Singer’s calls. For that reason,
their contentions concerning Singer’s calls with defendant Wilson are particularly illogical.
Singer’s statements to Wilson concerning how a side door for his daughters would work were
prospective in nature. Even assuming, arguendo, that Singer suggested to Wilson that coaches
would personally pocket future bribes, the import of those statements is not that he was getting


                                                26
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 29 of 36



       As set forth above, for example, Singer instructed Giannulli and Loughlin in writing to

send $50,000 to Donna Heinel at USC. In 2016, he told Giannulli to make the check payable to

“USC Athletics.” In 2017, he told both Giannulli and Loughlin to make it payable to “USC

Womens Athletics,” before revising the instruction and telling Giannulli to make it out to the

“Galen Center Gift Account” instead. Both times, the payments were for the purported recruitment

of Giannulli’s and Loughlin’s daughters to the USC crew team, even though neither daughter

rowed crew. And in 2018, when Singer called Giannulli at the government’s direction about

Giannulli’s additional payments to KWF as part of the scheme, he echoed what Giannulli had told

his own financial advisor previously: that the money was a “‘donation’” to “work the system” to

get his daughters into USC. Singer said: “I’m not gonna say anything about your payments going

to Donna Heinel at USC to get the girls into USC, through crew.” Giannulli’s response: “Sure.”

Likewise, in his consensual call with Loughlin, Singer said: “[N]othing has been said about the

girls, your donations helping the girls get into USC to do crew even though they didn’t do crew.”

Loughlin’s response: “So we just – so we just have to say we made a donation to your foundation

and that’s it, end of story?”

       So, too, for the other defendants. In 2017, days before flying to Los Angeles to have a

corrupt proctor cheat on his son’s ACT exam at Singer’s corrupt West Hollywood test center,

McGlashan made a purported $50,000 donation to KWF in payment of an invoice “Regarding

West Hollywood College Prep,” and Singer, in turn, made payments to the corrupt proctor and test

administrator. In the 2018 consensual call with McGlashan, Singer said: “[A]s you know, when

families pay for either, either taking the test or going through the side door, all the money goes




Wilson to “agree to a lie,” as the defendants contend, but that he was offering Wilson the
opportunity to commit a crime – an offer Wilson willingly accepted.


                                               27
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 30 of 36



through my foundation, and then I pay it out to whoever needs to get paid – like I did for, you

know, [your son] – [your son’s] test when he took the test at West Hollywood Prep. So I paid half

of it to Mark and half of it to West Hollywood Prep through my foundation, so that the family

essentially has no connection back to what has happened.” McGlashan’s response: “Mm-hmm.”

       And in September 2018, after Singer forwarded Zangrillo an email from Heinel confirming

that his daughter had been admitted to USC “through athletics” – even though she did not play a

sport – Zangrillo mailed Heinel a $50,000 check payable to “USC Women’s Athletics,” and wired

an additional $200,000 to KWF, prompting his assistant to ask, “If it is donation, can it be

deductible and go directly to USC?” In a consensual call the following month, Singer told

Zangrillo: “I won’t say that the, uh, the moneys [paid to KWF] went to go pay Donna Heinel for

USC to get [your daughter] in.” Zangrillo’s response: “What will be the thing – what was the

[daughter’s] payment for? Just so I know so we have the story straight.”

       The assorted other components of the defendants’ misconduct claim add nothing.

               Their contention that the government sought to “entrap a parent” (Def. Br. at 15)
                is false. That defendant, Gordon Caplan, pled guilty to an information before a
                different Session of this Court, within weeks of his arrest, and is not a party to
                these proceedings. Their contention that the government improperly coerced
                other defendants into pleading guilty by threatening to bring additional charges
                against them is equally unavailing. (Def. Br. at 28). The government plainly did
                not pressure these defendants into pleading guilty, and they have no standing to
                bring claims on behalf of third parties.

               Their contention that the government “draft[ed] scripts to guide Singer during
                calls” (Def. Br. at 8) and provided additional instructions to Singer verbally (id. at
                13), is unremarkable. Providing instructions to a cooperating witness during a
                proactive investigation is lawful, entirely appropriate, and good investigative
                practice.

               Their contention that the government “failed to investigate” the “allegations” in
                Singer’s note (Def. Br.at 17) is misleading. The government had no reason to
                investigate itself because, as noted, it knew that the note was untrue.

               Their contention that the government “fail[ed] to produce the notes or the
                information within them until now” (Def. Br. at 18) is meritless. The government


                                                 28
Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 31 of 36



        – on its own initiative – produced the notes more than eight months before trial.
        The defendants have ample time to incorporate them into their strategy in
        whatever way they see fit. Moreover, to the extent the notes suggest that Singer
        told the defendants to direct purported donations to programs at USC, the
        defendants were aware of what Singer told them before the government produced
        the notes, and that information is also cumulative of other disclosures, including
        the emails in which Singer instructed the defendants to make those purported
        donations, and the canceled checks they wrote to USC. Indeed, the defendants
        concede that, one month before the government produced Singer’s notes, it
        disclosed statements “by multiple FBI interviewees, including statements by
        Singer, that various Defendants thought their payments ‘went directly to USC’s
        program.’” (Def. Br. at 4). Accordingly, their contention that the notes were
        somehow revelatory in that regard is, by their own admission, untrue.

       Their contention that the notes were not actually privileged and that the
        government should not have treated them as such (Def. Br. at 21) is equally
        without merit. It was facially reasonable for attorneys who came across the notes
        to presume that Singer had drafted them for his attorney, and that his consent to
        search his phone was not intended as a waiver of the attorney-client privilege over
        such materials. Moreover, that presumption turned out to be correct. Singer in
        fact drafted the notes for his attorney, and provided them to him, and Singer’s
        attorney in fact asserted privilege over them, before ultimately agreeing to waive
        the privilege on a limited basis at the government’s request.

       Their contention that the government “failed to preserve relevant evidence on
        Singer’s phones” (Def. Br. at 24) is not accurate and, at most, raises a jury
        question concerning Singer’s credibility and the government’s ability to meet its
        burden of proof. The defendants do not, because they cannot, contend that any of
        the purportedly missing evidence is exculpatory as to them, and their claim that
        the text messages Singer deleted were even “relevant” is baseless. There is no
        evidence that Singer deleted texts with any of the defendants charged in this case
        after he began cooperating. Moreover, as this Court has previously noted in
        connection with a defendant’s claim that the government failed to preserve
        consensual recordings between a cooperating witness and a target: “Given the
        inevitable variables that accompany criminal investigations and the reality of
        scarce resources and personnel, the First Circuit has declined to adopt an ‘all-or-
        nothing’ rule with respect to the recording of conversations in sting operations.
        Indeed, the calculus is especially complicated when the government uses a
        confidential informant because assessment of an informant’s credibility is a task
        for the jury.” George, 839 F. Supp. 2d at 439-40.

       Their contention that the government “did its best to ensure Defendants did not
        obtain exculpatory evidence from other sources” (Def. Br. at 30) is untrue and
        misleading. The defendants cite a hearing before Magistrate Judge Kelley
        involving a motion brought by USC to quash a subpoena issued by defendant
        Zangrillo – but omit to note that Judge Kelley directed the government, which was
        not a party to the proceeding, to attend. See Ex. NNN at 3-4 [Sep. 18, 2019


                                       29
         Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 32 of 36



                  transcript]. At the hearing, the government was asked its position about
                  Zangrillo’s subpoena, and said that the materials he sought from USC were
                  irrelevant to the charges against him. Id. at 70-72. There is nothing improper
                  about that.

Accordingly, whether taken individually or collectively, the defendants’ allegations fall far short

of justifying their request that this Court dismiss the indictment.17

         B. The Consensual Recordings Were Not Tainted and Should Not Be Suppressed

         Citing this Court’s inherent “supervisory powers,” the defendants next contend that the

Court should suppress the purportedly “tainted consensual recordings involving Singer and his

clients.” (Def. Br. at 33). Again, the defendants ignore both the applicable law and the relevant

facts.

         “Guided by considerations of justice, . . . and in the exercise of supervisory powers, federal

courts may, within limits, formulate procedural rules not specifically required by the Constitution

or the Congress.” United States v. Hastings, 461 U.S. 499, 505 (1983) (internal quotations and

citations omitted). There are three purposes underlying the use of a court’s supervisory powers:

(1) to implement a remedy for violation of recognized rights; (2) to preserve judicial integrity by

ensuring that a conviction rests on appropriate considerations validly before the jury; and (3) to

deter illegal conduct. Id.; United States v. Horn, 29 F.3d 754, 759 (1st Cir. 1994). The goals

implicated by supervisory powers, however, are not implicated if the alleged errors are harmless.


         17
          The defendants’ citations to United States v. Pollock, 417 F. Supp. 1332 (D. Mass. 1976)
and United States v. Diabate, 90 F. Supp. 2d 140 (D. Mass. 2000), are easily distinguishable and
do not help their cause. See Pollack, 417 F. Supp. 1332 (dismissal warranted where government
intentionally tampered with and destroyed evidence directly material to the defendant’s guilt);
Diabate, 90 F. Supp. 2d 140 (dismissal warranted where government produced exculpatory
evidence days before trial and destroyed agent notes and defendant was prejudiced thereby).
Likewise, United States v. Richman – which stands for the proposition that dismissal of an
indictment is not warranted for a failure to disclose exculpatory information absent bad faith,
willful misrepresentations and prejudice – only bolsters the conclusion that the defendants’ motion
to dismiss should be denied, as none of those factors are present here. See Richman, 600 F.2d 286,
291-92 (1st Cir. 1979).

                                                  30
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 33 of 36



Hastings, 461 U.S. at 506. This Circuit has indicated that, “[w]hen confronted with extreme

misconduct and prejudice as a result of delayed disclosure, this court will consider invoking its

supervisory powers to secure enforcement of better prosecutorial practice and reprimand of those

who fail to observe it.” United States v. Osorio, 929 F.2d 753, 763 (1st Cir. 1991) (invocation of

supervisory powers not warranted where government’s failure to disclose exculpatory information

was negligent and the outcome of the trial was not prejudiced). Finally, as with the doctrine of

outrageous government misconduct, the Court’s supervisory powers should be used sparingly, see

Santana, 6 F.3d at 9-10, and be narrowly tailored to the objective, Horn, 29 F.3d at 760.

          The defendants’ claim that this Court should exercise its supervisory powers to suppress

the consensual recordings depends almost entirely upon the notion that the recordings are tainted.

But, for all the reasons set forth above, they are not. Even if the government had instructed Singer

to lie to the defendants about where their money had gone – which it did not – the appropriate

remedy would be vigorous cross-examination at trial, not suppression. See Horn, 29 F.3d at 760

(“[I]t is inappropriate for courts to attempt to use the supervisory power to justify an extreme

remedy when, short of such heroic measures, the means are at hand to construct a satisfactory

anodyne more narrowly tailored to the objective.”).

          Moreover, while the defendants argue that the Court also should suppress the consensual

recordings to deter the government’s purported misconduct throughout this case, such a remedy

would not be narrowly tailored to the objective. If the recordings are not tainted, there is no

connection between the remaining alleged misconduct (allowing Singer to delete text messages,

withholding exculpatory evidence) and the proposed sanction.          Such a use of the Court’s

supervisory power would thus contravene the well-established law of this Circuit. Horn, 29 F.3d

at 760.




                                                 31
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 34 of 36



        Likewise, the government’s concession that Singer’s notes should have been produced

earlier under the Local Rules does not warrant suppression of the recordings – particularly where,

as here, the notes were produced more than half a year before trial, leaving ample time for the

defendants to incorporate them into their trial strategies. For all these reasons, the defendants’

argument fails.

        C. The Defendants Are Not Entitled to an Evidentiary Hearing

        Finally, the defendants seek an evidentiary hearing to try to obtain evidence to shore up

their otherwise baseless motion and, in essence, secure an opportunity to depose likely government

witnesses before trial. Their request should be denied.

        “It is apodictic that a criminal defendant is not entitled, as a matter of right, to an

evidentiary hearing on every motion he deigns to file.” United States v. Staula, 80 F.3d 596, 603

(1st Cir. 1996). Rather, a hearing is required only if the moving party makes a threshold showing

that material facts are in dispute and that, if such disputes were resolved in his favor, he would be

entitled to relief. Id.

        The questions “about the scope and extent of the Government’s misconduct” identified in

the defendants’ brief (Def. Br. at 34) do not entitle them to a hearing because there was no

misconduct and, in any event, their questions have already been answered or are immaterial to the

relief they seek, as set forth below.

                 To the extent the defendants seek “the specifics of Singer’s interactions with the
                  agents as described in the October 2 note,” the note speaks for itself and is
                  demonstrably untrue for all the reasons set forth above.

                 To the extent the defendants seek to explore “whether the agents acted
                  inappropriately in other parts of the investigation,” their premise – that the agents
                  acted inappropriately in any part of the investigation – is untrue and does not, in
                  any event, entitle them to the fishing expedition they request.




                                                   32
       Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 35 of 36



              To the extent they wonder “what steps (if any) were taken to investigate or address”
               the purported conduct described in the October 2 note, the answer is none, because
               the description was untrue.

              To the extent they want to know who on the prosecution team “was aware of or
               involved” in deeming Singer’s notes potentially privileged and the basis for that
               decision, the government has already disclosed that information, and the defendants
               acknowledge in their brief that the notes were, in fact, prepared for and provided to
               Singer’s attorney who, in fact, asserted privilege over them.

              Finally, to the extent they seek to know “what other evidence” the government has
               not produced on the basis of privilege, the government has already disclosed
               categories of documents that the government expects it will withhold based on
               privilege (e.g., presumptively privileged emails obtained from search warrants on
               co-defendants’ email accounts). In addition, the government has disclosed that
               there are emails and documents between Singer and his criminal defense counsel,
               and between Singer and his corporate counsel, that are presumptively privileged.
               The government has requested that Singer’s counsel produce a privilege log of
               communications between Singer and his criminal defense counsel, which the
               government intends to produce to the defendants. While the government may
               ultimately seek to withhold some or all of those documents on the basis of privilege,
               the defense will have an opportunity to challenge the government’s determination
               by filing a discovery motion once that issue becomes ripe.

       An evidentiary hearing in this case would serve no purpose. Even if the contentions in

Singer’s notes were true – and they are not – they would not justify taking the unprecedented step

of dismissing the indictment or suppressing the consensual recordings. At most, Singer’s note

raises issues for cross-examination and argument at trial, and questions of credibility and proof

that are properly reserved for the jury.




                                                33
      Case 1:19-cr-10080-NMG Document 1066 Filed 04/08/20 Page 36 of 36



                                         CONCLUSION

       Criminal defendants are entitled to a vigorous defense. But making baseless claims that

evidence was fabricated to frame innocent parties goes too far. For all of the reasons described

herein, the defendants’ motion is factually and legally wrong, and should be denied without

argument or a hearing.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                      By:     /s/ Stephen E. Frank
                                              Karin M. Bell
                                              Stephen E. Frank
                                              Assistant United States Attorneys




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants .

                                              /s/ Stephen E. Frank
                                              Stephen E. Frank
                                              Assistant United States Attorney




                                                34
